Citation Nr: 1808929	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  12-20 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include anxiety, depression, and a mood disorder.


REPRESENTATION

Veteran represented by:	James G. Fausone, Esq.


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel





INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In a December 2014 Board decision, service connection for PTSD was denied.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD was remanded for further development.  In June 2016, the claim was remanded again.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board sincerely regrets additional delay, but finds that further development is required to fully satisfy the duty to assist the Veteran and to ensure compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

At this time, the record does not contain an adequate medical opinion regarding whether it is at least as likely as not the Veteran has or had at any time during the appeal period a diagnosed psychiatric disability that is at least as likely as not related to his period of active duty service.

Notably, the Veteran was diagnosed with mood disorder, not other specified (NOS) at a March 2011 VA examination.  It was indicated this was due to physical pain; however, during that examination, the Veteran indicated some stressful incidents he experienced during service and an opinion was not provided as to whether his mood disorder NOS might not also be related to his military experience in general.  In December 2014, the Board remanded the claim to attempt to obtain such an opinion.  

In June 2015, the Veteran underwent another VA examination.  An opinion was not provided regarding his mood disorder NOS and instead unspecified depressive disorder was diagnosed.  The examiner determined this was less likely than not related to service because it was mild and the Veteran did not allege in the examination that it had onset during service or as a result of service.  In June 2016, the Board found this opinion to be inadequate and remanded the claim again for another examination.  The remand instructions asked the examiner to identify the likely cause for each acquired psychiatric disability diagnosed, to include the currently-identified mood disorder and depressive disorder and to opine whether such disability was related to the Veteran's service.  If it was determined to be unrelated, the examiner was asked to identify the more likely cause.

In September 2016, the Veteran underwent another VA examination.  The examiner declined to diagnose a psychiatric disability and noted only insomnia/chronic sleep impairment.  An opinion as to the mood disorder NOS and unspecified depressive disorder diagnosed earlier during the appeal period was not provided.  The examiner only indicated the symptoms the Veteran reported at the prior examinations were not currently reported.  The September 2016 opinion does not comply with the June 2016 remand directives and the Board finds that another remand is necessary.

The Board notes that in an October 2017 statement the Veteran's attorney requested remand for a new examination.  He pointed out that the Veteran has had multiple marriages and divorces, has strained relations with immediate family members and works in a part time environment that could be deemed to be protected.  The representative argued that the Veteran's psychological impairment was significant and that an examiner should be asked to opine on the Veteran's "psychological claim as a whole."  The representative also indicated that the Veteran may be getting differing diagnoses at each examination because he is avoiding discussing his symptomatology.

To give the Veteran every opportunity and to ensure compliance with the Board's prior remand directives, the Board will remand the claim again for an additional VA examination and opinion.

The Board also notes that there are no VA treatment records associated with the claims file dated more recent than 2011.  It appears the Veteran may have undergone VA treatment for depression in 2013.  See June 2015 VA examination report.  On remand, all outstanding VA treatment records must be associated with the electronic claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records from 2011 to the present with the electronic claims file.

2.  Schedule the Veteran for a VA psychological examination with an examiner who has not formerly reviewed the claims file.  The examiner should provide an opinion regarding direct service connection as to any and all psychiatric disabilities diagnosed within the appeal period (since approximately 2011), including, but not limited to, mood disorder NOS and unspecified depressive disorder.

After review of the record, to include the Veteran's statements regarding his experiences in Vietnam and his representative's statements in support of his claim, the examiner should provide an opinion as to whether any diagnosed acquired psychiatric disorder, to specifically include mood disorder NOS and unspecified depressive disorder even if resolved, is at least as likely as not (50 percent probability or greater) causally or etiologically related to active duty service, to include the Veteran's deployment to Vietnam, as opposed to its being more likely due to some other factor or factors.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case. 

3.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought is not granted provide the Veteran and his attorney with a supplemental statement of the case and an opportunity to respond before returning the matter to the Board for further adjudication, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




